As filed with the Securities and Exchange Commission on April 28, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Global Water Resources, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0632193 (State or other jurisdiction of of incorporation or organization) (I.R.S. Employer Identification No.) 21410 N. 19th Avenue #220 Phoenix, Arizona (Address of principal executive offices) (Zip Code) Global Water Resources, Inc. Stock Option Plan (Full title of the plan) Michael J. Liebman Chief Financial Officer Global Water Resources, Inc. 21410 N. 19th Avenue #220
